DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement ("IDS") filed December 27, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  In particular, no English language translation is provided for the document titled "Chinese Office Action".  The IDS has been placed in the application file, but the lined-through information referred to therein has not been considered.

Election/Restrictions
Applicant’s election of Invention I and Species I, which Applicant has confirmed are encompassed by claims 1-10 and 12-14, in the reply filed on December 27, 2021 is acknowledged. Because Applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an 

Claim Objections
Claim 12 is objected to because of the following informalities:  the acronym "SCR" is recited without being defined in the claims.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10, and 13 of U.S. Patent No. US 8,241,725. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite products either explicitly claimed to have or inherently possessing each feature of instant claims 1 and 9.  



Claims 4-8 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10, and 13 of U.S. Patent No. 8,241,725 in view of Hiramatsu (US PG Pub. No. 2009/0022942).
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite products either explicitly claimed to have or inherently possessing each feature of the instant claims with the exceptions of not claiming the features of claims 4-8 and 12-14.  However, as discussed in the rejections under 35 U.S.C. 103 below and in regard to claims 4-8, it would have been obvious to one of ordinary skill in the art to configure the honeycomb product of the issued patent to possess each of the recited features because Hiramatsu teaches or renders obvious each feature/component as appropriate and useful for filters like that of the issued patent.  As discussed in the rejections under 35 U.S.C. 102 below and in regard to claims 12-14, it would have been obvious to one of ordinary skill in the art to configure the honeycomb product of the issued patent to possess each of the recited features because Hiramatsu explicitly teaches each feature/component as appropriate and useful for filters like that of the issued patent.  

Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10, and 13 of U.S. Patent No. US 8,241,725 in view of Masukawa (US PG Pub. No. 2007/0092692). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite products either explicitly claimed to . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiramatsu (US PG Pub. No. 2009/0022942).

Regarding claims 1, 9, and 10, Hiramatsu teaches a filter (1) comprising multiple pillar-shaped honeycomb structure segments (2) that are made of porous ceramics and bonded together with a bonding material (9) (Abstract, par. 62; Figs. 1-3; Table 1).  Each of the honeycomb segments (2) comprises multiple porous partition walls (6) that partition the segment into many cells (5) extending from a first end face to a second end face and that are surrounded by an outer peripheral sidewall (8), which has a lower average porosity than the partition walls (Figs. 1-3; 13, 74).  At least a portion of the pores in the outer sidewall are filled with a filling composition comprising filler particles, such as silicon carbide particles, which are exemplified, and a binder (par. 67, 70, Table 2). 

Regarding claim 12, Hiramatsu teaches that a catalyst, such as a SCR catalyst, is supported on partition walls of the taught honeycomb segments (par. 122). 

Regarding claims 13 and 14, the partition walls in Hiramatsu's exemplified "Honeycomb Segment B" and "Honeycomb Segment C", which are used in honeycomb structures meeting the limitations of claim 1, respectively have porosities (i.e. which is at least an average within the walls that were examined) of 54.6 and 51.2 % and average pore diameters of 7.6 and 16.6 µm (Tables 1 and 3, par. 190-195).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu, as applied to claim 1 above. 
Regarding claims 4 and 7, the teachings of Hiramatsu differ from the current invention in that the depth to which the outer walls have a lower porosity than the inner partition walls is not explicitly taught. However, Hiramatsu does teach that the filling composition, which enters the pores and reduces porosity in the outer wall, suppresses permeation of a catalyst from the inner surface (i.e. the surface facing the cells in the honeycomb segment) of the outer wall toward the wall's outer surface, thereby reducing the concentration of the catalyst component at the surface of the bonding layer, suppresses crack formation from thermal stress during regeneration, and achieves high thermal conductivity, high temperature capacity, and high strength (par. 68).  Hiramatsu also teaches that limiting the catalyst coating to only being carried in areas that are actually contacted by exhaust gasses reduces cost (par. 127).  As such, it would have been obvious to one of ordinary skill in the art to configure Hiramatsu's product such that the porosity-reducing coating, and reduced porosity, extends as far as possible from the outer surface of the outer circumferential wall inwardly, including extending 20 or more through the thickness of the outer wall inwardly, in order to use as little catalyst as necessary, thereby reducing cost, by suppressing permeation of the catalyst into the outer wall, to reduce (or eliminate) the concentration of catalyst located at the bonding layers, to suppress crack formation from thermal stress, to improve thermal conductivity, 
Although Hiramatsu also does not explicitly teach that the inner 50 % (i.e. "a region having a thickness of 50 %...from an innermost peripheral portion") of the outer wall is of a greater porosity than the outer 50 % (i.e. "a region having a thickness of 50 %...from an outer most peripheral portion"), which might be considered a difference from the current invention, Hiramatsu does heavily imply that the inner surface/regions of the outer peripheral wall maintains more of its porosity than the outer portion after the filling material is added by discussing the permeation of the catalyst (outwardly) through the wall (discussed above). Additionally, Hiramatsu teaches that the catalyst composition is intended to be carried by portions of the structure that contact exhaust gas (par. 127), which includes the inner surface region of the outer peripheral wall.  Furthermore, Hiramatsu teaches applying his filing composition from the outer surface of the outer wall inwardly and that a modifying composition (i.e. which is applied prior to the catalyst) is not intended to exist in the inner portions of the outer circumferential wall (par. 83; Ex. 1, 2, etc.).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Hiramatsu's product such that more of the porosity in the inner region (i.e. which are included in the inner 50 %) of the outer wall is retained than the outer region (i.e. which are included in the outer 50 % and in the outer 20 %), thereby causing the inner 50 % to have a higher porosity than the outer 50 % (and the outer 20 %), because Hiramatsu appears to imply such a configuration, teaches that the inner 

Regarding claims 5 and 6, the teachings of Hiramatsu differ from the current invention in that the porosity in a region having a thickness of 20 % or more from the outer peripheral portion of the outer peripheral wall is not explicitly disclosed. However, as discussed above, it would have been obvious to configure the material to extend inwardly as far as possible (including more than 20 %) to achieve the desired effects, which are discussed above. As Hiramatsu teaches to set the value of the ratio of the outer wall porosity to the porosity of the inner partition walls to be 0.50 to 0.97 (par. 78), it would have been obvious to one of ordinary skill in the art to set the discussed porosity ratio to be in the range of 0.5 to 0.97 (i.e. and having a porosity that is 50 to 97 % of that of the partition walls) as far inwardly as possible, including to a depth of more than 20 %, in order to reduce permeation of the catalyst material outwardly, thereby reducing waste and cost, and to improve thermal conductivity, heat capacity, resistance to cracking during thermal cycling, and strength.  The instantly claimed relative porosity is obvious in view of Hiramatsu.  See MPEP 2144.05.  
Regarding the claim 6 requirement of the porosity in the outer 20 % of the peripheral wall being 25 % or less of that of the partition walls, it is noted that Hiramatsu 

Regarding claim 8, the teachings of Hiramatsu may be considered to differ from the current invention in that he does not explicitly teach how the porosity of a region having a thickness of 10 % of the outer peripheral side wall outward from the innermost peripheral portion (i.e. "the inner 10 %") relates to the porosity of the partition walls.  However, Hiramatsu does teach to set the value of the ratio of the outer wall porosity to the porosity of the inner partition walls to be 0.50 to 0.97 (par. 78).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure any portion of . 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu, as applied to claim 1 above, and, optionally, in view of Masukawa (US PG Pub. No. 2007/0092692). 
Regarding claims 2 and 3, as discussed above, Hiramatsu teaches a filter that meets the limitations of claim 1 and, therefore, also meets the limitations of claims 2 and 3 with the exception of Hiramatsu not explicitly teaching the recited thickness relationship. However, Hiramatsu does exemplify honeycomb segments with an inner partition wall thicknesses of 310 µm (par. 131).  Hiramatsu's Figures 2, 3, and 5 also depict structures including outer peripheral walls (8) that are roughly the same thickness as the inner partition walls (6, 11). Accordingly, it would have been obvious to one of ordinary skill in the art to configure the outer peripheral walls and inner partition walls to be of approximately the same thickness and, therefore, configure the structure such that the outer wall thickness is about 1 times that of the inner partition walls, because Hiramatsu depicts such a configuration as being appropriate.  Additionally, as no criticality has been established, the claimed relative thickness range is a prima facie obvious selection of dimension that does not distinguish the claimed invention over the prior art. See MPEP 2144.04.  
. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu, as applied to claims 1, 4, and 7 above, and further in view of Watanabe (US PG Pub. No. 2009/0022944).  
Regarding claims 4 and 6, the teachings of Hiramatsu differ from the current invention in that the porosity in a region having a thickness of 20 % or more extending inwardly from the outer peripheral portion of the outer peripheral wall relative to that of the inner partition walls is not explicitly disclosed. However, as discussed above, it would have been obvious to configure the material to extend inwardly as far as possible (including more than 20 %) to achieve the desired effects, which are discussed above.  Hiramatsu also exemplifies honeycomb structures with inner partition walls with porosities of 54. 6 and 51.2 % and teaches that his honeycomb structures are intended .   

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Masukawa. 
Regarding claim 2, Masukawa teaches a filter (1) comprising multiple pillar-shaped honeycomb structure segments (12) that are made of porous ceramics and bonded together with a bonding material (8) (Abstract Figs. 1-3).  Each of the honeycomb segments (12) comprises multiple porous partition walls (2) that partition 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784